Chapman, J.
The authorities cited are decisive of the question presented in this case. When Mrs. Pelton gave her premium note, after the assignment of the policy to her, she became the “ insured.” She afterwards mortgaged the property and assigned the policy to the mortgagee, and he assigned both the mortgage and the policy to the plaintiff, and the assent of the company was given to these assignments. But neither Mills nor the plaintiff gave to the company a premium note, and therefore did not become the “ insured ” within the meaning of the policy. They were merely assignees of the policy, and entitled to the money to be paid in case of loss. Mrs. Pelton continued to hold the relation of the “ insured ” to the defendants, she being the owner of the equity of redemption, and therefore the plaintiff was affected by her subsequent acts. She conveyed the property to Hill, and he conveyed it to Ladd. These were alienations of the property, and by the terms of the policy it was thereby made void.

Exceptions overruled.